Citation Nr: 9923547	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran had active service as a Merchant Marine from 
September 1944 to May 1945, and served on active duty from 
August 1945 to June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's 
appeal has been obtained.

2.  A final Board decision in October 1984 denied service 
connection for a cervical spine disorder.

3.  The evidence received since the 1984 Board decision bears 
directly but not substantially upon the matter under 
consideration, because the additional evidence is essentially 
cumulative and redundant, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim, because the new evidence does not 
demonstrate a link or nexus between the veteran's cervical 
spine disorder and his service.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
service connection for a cervical spine disorder has not been 
submitted.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
a cervical spine disorder, including his assertion that his 
cervical spine disorder was directly related to an injury 
sustained in service when a large bag of sugar fell onto his 
head, was previously considered and denied by an October 1984 
Board decision.  That decision was based on a finding that 
there was no evidence that the cervical spine disorder was 
linked to any incidence of service.  The appellant was 
notified of the Board's decision and that decision was final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1998).

However, the October 1984 Board decision may be reopened 
provided the appellant submits new and material evidence.  
Absent the submission of new and material evidence, the claim 
may not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that is must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge, supra.

The United States Court of Appeals for Veteran's Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  That regulation provides that new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

If such new and material evidence has been submitted, the 
second step under Elkins is to reopen the claim and then 
immediately determine whether, based on all the evidence of 
record in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The final step is, if the 
claim is in fact well grounded, to evaluate the merits of the 
claim after any duty to assist inherent in 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

Evidence that was of record at the time of the Board's 
October 1984 decision included the veteran's service medical 
records.  Those records reflected that a dental prosthesis 
was required in April 1946 to replace missing teeth, #5, #9, 
#10, and #12, with the prosthesis extending from tooth #4 to 
tooth #13.  Service induction dental examination records 
dated in August 1945 reflect that teeth #3, #5, #12, #13, and 
#17 were missing.  There is no indication in medical or 
dental service records as to the cause of the veteran's loss 
of teeth #9 or tooth #10.  Service separation examination, 
dated in June 1947, reflects that teeth #1, #5, #9, #10, #12, 
and #13 were missing.  No musculoskeletal or spine 
abnormality was noted on that separation examination.

Post-service medical records included the summary of an 
October 1953 VA hospitalization, which revealed that the 
veteran reported chronic aching in the thoracic spine after a 
large sack of sugar fell on his head during service, and that 
the veteran had been in an automobile accident in 1952.  
Cervical and thoracic spine x-rays were normal.  Chronic 
myositis of the medial erector spinae muscles of the thoracic 
spine was diagnosed.  

In a January 1954 statement, John L. Powers, M.D., noted that 
he treated the veteran in 1948 for a left humerus fracture, 
contusion of the forehead, and pain in the left shoulder, 
following a motor vehicle accident.  G.E. Tomh(aoc) (last 
three letters of signature illegible), D.O., stated that he 
treated the veteran for pain between the shoulders in 1949 
and in 1950.  

A. J. Laubenthal, D. C., wrote that he treated the veteran in 
August 1949 for a painful cervical spine area "resulting 
from bumping head on truck cab."  In a January 1954 
statement, Dr. Laubenthal noted that he treated the veteran 
for a painful dorsal back in September 1953, and that 
radiologic examination disclosed abnormalities, possibly 
indicting previous compression fracture of the dorsal spine, 
in the 8th, 9th, and 10th dorsal vertebrae.  In a June 1983 
letter, Dr. Laubenthal stated that including of the phrase, 
"bumping head on truck cab" was in error, and that the 
painful cervical area had resulted from an incident in 
service in which the veteran was struck on the head with an 
80-pound sack of sugar.  

In a statement submitted in January 1954, a former 
fellowservicemember, M.L.M., stated that he served with the 
veteran beginning in September 1946, and observed a 50-pound 
bag of sugar fall on the veteran's head and neck, dazing him, 
in November 1946.  

A June 1973 VA hospitalization summary reflects that the 
veteran underwent a lumbar fusion in 1966 following a motor 
vehicle accident.  VA inpatient, outpatient, and examination 
clinical records thereafter reflect continuing treatment for 
spinal pain and disorders or a history of such disorders.  

In a January 1974 letter, Lloyd L. Sharp, D. O., stated that 
he had treated the veteran at times from 1951 to 1973 for a 
stiff neck.  Robert O. Gross, D. O., opined, in a noted dated 
in March 1983, that a blow to the veteran's face in service 
which caused dental trauma "could have" caused the onset of 
the veteran's current cervical spine disorder.  In a March 
1983 letter, A. J. Wolbrink, M.D., stated that a blow to the 
face of such severity as to cause injury to the mouth may 
have been a factor in causing degenerative disease of the 
cervical spine.  As to these opinions, the Board notes that 
the fellow servicemember's statement fixes the date of the 
blow to the head caused by a large sack as occurring in 
November 1946, while the service medical records reflect that 
the veteran lost teeth #9 and #10 many months prior to that 
time.

Evidence associated with the claims file since the October 
1984 Board decision includes correspondence dated in 1985 
regarding an unsuccessful search for additional service 
medical records for the veteran and duplicates of a January 
1954 letter from Dr. Powers, of a January 1974 letter from 
Dr. Sharp, and January 1954 and June 1983 letters from Dr. 
Laubenthal, among others.  

Dr. Sharp, in a June 1997 letter, reiterated the statement in 
his 1974 letter, reflecting that he did not treat the veteran 
from May 1952 to November 1954, as he was unable to practice 
due to an automobile accident.  Dr. Sharp stated, in his June 
1997 letter, that he believed VA had misinterpreted this 
information and concluded that the veteran was in an 
automobile accident in 1952.  

The additional evidence includes private and VA 1982 and 1983 
clinical records, and the summary of VA hospitalization in 
January 1989, with diagnoses of various disorders including 
carcinoma, claustrophobia, and status post spinal fusion.  
These additional clinical records do not disclose evidence or 
opinion as to the etiology of the spinal disorders diagnosed 
and treated.  

Some evidence presented subsequent to the October 1984 denial 
is new, with the exception of duplicates, in that it was not 
previously physically of record.  This additional evidence 
bears indirectly upon the specific matter under 
consideration, in that the additional evidence tends to show 
that the veteran was not involved in an automobile accident 
in 1952.  However, in order to present new and material 
evidence to reopen the claim for service connection for a 
cervical spine disorder, the veteran must present evidence 
linking a current disorder to his service.  While evidence 
that the veteran was not involved in an automobile accident 
in 1952 tends to rule out one possible cause of a cervical 
spine disorder diagnosed after 1952, such evidence is not 
material to establish that the veteran has a cervical spine 
disorder as a result of his active service, which ended in 
1947.  

The additional evidence also establishes that the veteran has 
been under continuing treatment for disorders of the spine.  
This evidence does not bear directly or indirectly or 
substantially upon the specific matter under consideration, 
since this evidence is devoid of information as to the 
etiology of the treated spinal disorders.   

The additional evidence, either by itself or in connection 
with the evidence previously considered, is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  There is no new evidence that that the 
veteran's disorder stems from any event of service.  The 
veteran has pointed out that he was not, in fact, involved in 
a car accident in 1952.  He claims, therefore, that the 
cervical spine disorder could not be related to such an 
accident.  The Board accepts this statement as true, but 
notes that what was missing at the October 1984 
determination, and what continues to be missing, is evidence 
that the veteran's cervical spine disorder is related to 
trauma incurred in service.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current cervical 
spine disorder is related to the injury sustained in service 
do not establish a medical nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that lay persons are 
not competent to offer medical opinions).  The veteran's 
statements cannot serve as new and material evidence to 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).

The Board notes the veteran's contention that an incorrect 
standard of review, the standard required by the United 
States court of Appeals for Veterans Claims prior to the 
Hodge case, has been applied to deny the veteran's request to 
reopen his claim for service connection for a cervical 
disorder.  The Board notes that it has used the current, 
post-Hodge, standard of review to determine if there is new 
and material evidence.  The Board's use of this standard, 
which differs from the standard used by the agency of 
original jurisdiction, is not prejudicial to the veteran, 
since the new standard is more favorable to the veteran than 
the old standard.  However, even under the more favorable 
standard, the Board is unable to find that the veteran has 
submitted new and material evidence to reopen his claim.  


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
cervical spine disorder is not reopened.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

